United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0410
Issued: April 4, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On January 5, 2016 appellant filed a timely appeal from a December 22, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The appeal was docketed
as No. 16-0410.
This case has previously been before the Board. By decision dated March 16, 2011, the
Board remanded the case for further development following an October 15, 2009 OWCP merit
decision which denied appellant’s claim, finding that she failed to establish that she sustained
any occupational noise exposure.1 The Board found that OWCP, in its October 15, 2009
decision, had initially requested that the employing establishment provide evidence regarding
appellant’s occupational noise duration or levels of exposure to hazardous noise during her
federal employment. The employing establishment failed to respond. The Board remanded the
case for OWCP to further request that the employing establishment submit evidence concerning
any occupational noise surveys and address the length and period of appellant’s noise exposure.
The findings and facts as set forth in the prior decision are hereby incorporated by reference.
On remand, by letter dated June 4, 2015, OWCP requested that the employing
establishment provide any evidence concerning occupational noise surveys and address the
length and period of appellant’s exposure.
1

Docket No. 10-940 (issued March 16, 2011).

By letter dated June 24, 2015, the employing establishment responded that the request
had been forwarded to the manager of the Cincinnati Processing Distribution Center, but that no
response had been received.
By letter dated October 19, 2015, OWCP again requested that the employing
establishment provide any evidence concerning occupational noise surveys and address the
length and period of appellant’s exposure.
In a November 12, 2015 response, the employing establishment reported that there was
no evidence that a noise survey had been ordered at appellant’s duty station.
By decision dated December 22, 2015, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish occupational noise exposure as alleged. It also noted that
appellant had failed to respond to its earlier development letter requesting information regarding
her employment history and nonoccupational exposure to noise.
Having reviewed the case record submitted by OWCP, the Board finds that this case is
not in posture for a decision. In its December 22, 2015 denial, OWCP found that appellant had
failed to establish fact of injury by demonstrating that a specific event, incident, or exposure
occurred at the time, place, and in the manner alleged because she had failed to provide a
statement describing her occupational noise exposure. However, the record reflects that
appellant had responded to OWCP’s May 28, 2009 development letter in a narrative statement
dated June 8, 2009. Following the Board’s March 16, 2011 decision remanding the October 15,
2009 OWCP decision, a June 1, 2011 memorandum to the file indicates that a June 8, 2009
statement from appellant for this occupational claim had been misfiled in another claimant’s file
in error. The statement was found and moved to the correct file in this claim, No. xxxxxx614.
In this June 8, 2009 narrative statement, appellant reported that she had been hired on
November 3, 1984 and worked in multiple jobs during her employment with the employing
establishment. She stated that in buildings A and B she was exposed to loud noise from
machines, which included small parcel and bundle sorters, flat sorter machines, automated flats
sorting machines, OCR machines, automated induction systems, industrial powered equipment,
tow motor operators, forklifts, pallet lifts, jitneys, rolling stock, all-purpose containers, gurneys,
hampers, house trucks, and flat tubs. Appellant stated that her exposure to employment-related
noise occurred on a daily basis. She had filed no prior claims for hearing or ear problems and
engaged in no hobbies which exposed her to loud noise. Appellant explained that her service
with the postal service spanned over 25 years where she was exposed to hazardous noise while
working in both buildings and continued to be exposed to this noise causing her problems with
her hearing loss. She further noted that she attempted to obtain copies of prior assignments from
the employing establishment, but was informed that they could not provide her that information
as it dated too far back.
As the Board’s decisions are final as to the subject matter appealed, it is crucial that all
evidence relevant to the subject matter of the claim which was properly submitted to OWCP
prior to the time of issuance of its final decision be reviewed and addressed by OWCP.2 It
2

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, 41 ECAB 548 (1990) (OWCP did not
consider new evidence received four days prior to the date of its decision); see Linda Johnson, 45 ECAB 439 (1994)
(applying Couch where OWCP did not consider a medical report received on the date of its decision).

2

makes no difference that the claims examiner may not have been directly in possession of the
evidence. Indeed, Board precedent envisions evidence received by OWCP, but not yet
associated with the case record when the final decision is issued, must be provided merit review.3
In its final decision, OWCP made no reference to any evidence submitted by appellant and found
that she failed to establish that the occupational noise exposure occurred as alleged noting that
the employing establishment was unable to provide further evidence. It does not appear that
OWCP considered the June 8, 2009 narrative statement which was previously misfiled in a
different claim.4 As such, the Board cannot review such evidence for the first time on appeal.5
The Board finds that this case is not in posture for a decision. Consequently, the case
will be remanded for OWCP to fully consider appellant’s evidence which was properly
submitted prior to the December 22, 2015 decision. Following this and such other development
as deemed necessary, OWCP shall issue an appropriate merit decision.
IT IS HEREBY ORDERED THAT the December 22, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this order.
Issued: April 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

Id.

4

The Board notes that the June 8, 2009 narrative statement consisted of three pages each of which contained the
claim No. xxxxxx614 clearly handwritten by appellant on the top of the document for proper filing of her claim.
5

20 C.F.R. § 501.2(c).

3

